Citation Nr: 1203841	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-21 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been submitted to reopen a claim for a right leg disability, including as secondary to the service-connected right ankle disability.

3.  Entitlement to service connection for a right knee disability including as secondary to the service-connected right ankle disability.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for asthma.

6.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from October 1991 to July 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2011.  A transcript of the hearing has been associated with the claims file.  Subsequent to his Board hearing, the Veteran submitted additional evidence with a waiver of RO review.

The issue of whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over if, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a right leg disability, a right knee disability, asthma, and insomnia as well as the issue of entitlement to an increased rating for a service-connected right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2011, prior to the promulgation of a decision in the appeal, the Board received written and oral notification from the Veteran of his desire to withdraw his petition to reopen his claim for entitlement to service connection for his right shoulder disability.

2.  The July 2005 rating decision that denied entitlement to service connection for a right leg disability is final and new and material evidence has been received to reopen the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for the issue of reopening a claim for entitlement to service connection for a right should disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The July 2005 rating decision that denied a claim of entitlement to service connection for a right leg disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  New and material evidence has been received since the July 2005 rating decision that denied entitlement to service connection for a right leg disability and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of a July 2008 rating decision that denied reopening his claim for entitlement to service connection for a right shoulder disability.  During his July 2011 hearing before the Board, he testified and submitted in writing a request to withdraw this claim.  Consequently, the Board finds that his oral and written statements qualify as valid withdrawals of his claim seeking to reopen a claim for entitlement to service connection for a right shoulder disability.  See 38 C.F.R. § 20.202.  Accordingly, this claim is dismissed.

II. New and Material Evidence

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence is "evidence that, by itself or when considered with previous evidence of record, relate[s] to an unestablished fact necessary to substantiate the claim."  Id.

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

If new and material evidence is submitted, the claim will be reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is neither required nor permitted to analyze the merits of a previously disallowed claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other standard than that articulated in the regulation applies to the determination whether evidence is new and material. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the RO denied service connection for a right leg disability in a July 2005 rating decision.  The Veteran was advised of his right to appeal.  The next communication regarding this claim was received in September 2007, more than one year after the July 2005 rating decision.  Therefore, the July 2005 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

At the time of the July 2005 rating decision, the evidence included service treatment records (STRs).  Since that time, the Veteran has been afforded a VA examination and he submitted additional treatment records and provided testimony before the Board.  Review of the transcript shows that the testimony regarding his leg disability is pertinent to an element previously unestablished and, therefore, new and material.  Therefore, the claim must be reopened for consideration on the merits.

Notice requirements require VA to notify the Veteran of any evidence that is necessary to substantiate all elements of his claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, in light of the favorable determination with respect to whether new and material evidence has been submitted and because this matter must be remanded for further development, no further discussion of 38 C.F.R. § 3.159(b) compliance is needed.


ORDER

The appeal seeking to reopen the claim to service connection for a right shoulder disability is dismissed.

The claim for service connection for a right leg disability is reopened; to that extent, the appeal is granted.


REMAND

As noted above, the Veteran submitted additional evidence with a waiver of RO review.  This evidence includes limited copies of updated VA treatment records dated since the April 2010 statement of the case.  Since there may well be additional outstanding VA treatment records that have not been associated with the claims file that may pertain to the issues on appeal, a remand is warranted so that a complete copy of these records can be obtained.

Second, the Veteran claims that his right leg and right knee disabilities were caused or aggravated by his service-connected right ankle disability.  Review of the claims file reveals that the Veteran has not been provided with a notice letter informing him of how to substantiate secondary service connection claims.  Therefore, a remand is necessary so that proper notice can be issued.  In addition, he had a VA examination in April 2008 that addressed these issues; however, the examiner's opinions are not adequate for rating purposes.  Specifically, the examiner found no right leg disability yet provided an etiology opinion for the non-existent disability.  Further, while he opined that the right knee disability was not caused by the service-connected right ankle disability, he did not state whether the ankle disability had aggravated the right knee disability.  See 38 C.F.R. § 3.310(b).  Accordingly, the Board must return this examination report as being inadequate for rating purposes.  38 C.F.R. § 4.2.  A new VA examination should also address the claimed asthma and insomnia.

Finally, treatment records dating since the April 2008 VA examination appear to indicate that the Veteran's service-connected right ankle disability has worsened.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected right ankle disability.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran proper 38 C.F.R. § 3.159(b) notice informing him of how to substantiate a secondary service connection claim (38 C.F.R. § 3.310(b)).

2. Obtain and associate with the claims file all outstanding VA treatment records from the Houston VA Medical Center, dated since the last VA request in June 2009.

3. Schedule the Veteran for a VA medical examination to determine the nature and etiology of his service-connected right leg and right knee disabilities, as well as his claimed asthma and insomnia.  The examiner must also address the symptoms and severity of the service-connected right ankle disorder.  The claims file and a copy of this remand must be provided to the examiner, and he or she must indicate review of these items in the examination report.

The examiner is asked to identify all right leg and right knee disabilities, if any.  For each diagnosis of these disabilities, as well as asthma and any chronic disabilities corresponding to the claimed insomnia, and opinion be provided as to whether it is at least as likely as not (50 percent or more) that the condition had onset during or as a result of active service.  If the finding is negative, indicate whether it is at least as likely as not that the service-connected right ankle disability caused or aggravated the right leg and right knee disabilities.

The examiner is also informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

As to the right ankle disorder, the examiner is asked to provide a full description of any pain that the Veteran experiences during range of motion testing, stating the point at which he begins to experience pain and the point at which the pain causes limitation or functional loss of useful motion.  The examiner must also address whether the Veteran exhibits functional loss due to weakness, fatigability, incoordination or pain on movement and to indicate the impact of the service-connected disability on his activities of daily living and employment.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


